945 F.2d 417
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Maria Closa CAMPUSANO, Petitioner/Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent/Appellee.
No. 91-7056.
United States Court of Appeals, Federal Circuit.
Sept. 18, 1991.

Before NIES, Chief Judge, and RICH and LOURIE, Circuit Judges.

DECISION
PER CURIAM

1
Marie Closa Campusano's appeal from the order of the Court of Veterans Appeals, No. 90-781 (Feb. 19, 1991), dismissing her petition for lack of jurisdiction, is affirmed.

OPINION

2
Campusano informed the Court of Veterans Appeals that she could not provide the date she filed a Notice of Disagreement (NOD) with the Board of Veterans Appeals.   The Secretary of Veterans Affairs submitted the declaration of an attorney employed by the Board who stated that she reviewed the relevant Board files and the docket information on the Board's computer (operating since July 1, 1983) and could find no record of any appeal filed with the Board by Campusano.   Without a NOD filed after November 18, 1988, the Court of Veterans Appeals lacks jurisdiction.   See 38 U.S.C. § 4051 note (1988), redesignated as § 7251 note by the Department of Veterans Affairs Health-Care Personnel Act of 1991, Pub.L. No. 102-40, § 402(b)(1), 105 Stat. 187, 238-39 (May 7, 1991).


3
It is Campusano's burden to show that she filed a NOD after November 18, 1988.   Prenzler v. Derwinski, 928 F.2d 392, 394 (Fed.Cir.1991).   She did not do so here.   Accordingly, the Court of Veterans Appeals properly dismissed Campusano's appeal for lack of jurisdiction.